Citation Nr: 1206395	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the VA RO in St. Louis, Missouri.

The Veteran originally filed a claim for hepatitis in August 1968.  The RO denied the claim in November 1968.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.302(a), 20.1103.  The Board must address the issue of whether new and material evidence has been received because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In the Veteran's substantive appeal, he requested a personal hearing before the Board to be held at the local RO.  The Veteran subsequently withdrew his request in December 2008 and January 2009.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

In September 2010, this matter was remanded for further development.  

The reopened issue of entitlement to service connection for hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for hepatitis was originally denied in November 1968.  The Veteran was notified of this decision in December 1968 along with his appeal rights.  He did not appeal the decision, and it became final.  

2.  Evidence received since the November 1968 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis B.  


CONCLUSIONS OF LAW

1.  The November 1968 rating decision which denied service connection for hepatitis is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. § 3.104, 19.118, 19.153 (1968).

2.  The evidence received subsequent to the November 1968 rating decision is new and material; and the claim for service connection for hepatitis B is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA").  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen a previously denied claim for PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for hepatitis B, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In November 1968, the RO denied entitlement to service connection for hepatitis.  The RO found that the Veteran's service treatment records were negative for any incidents of treatment for any condition diagnosed as hepatitis.  The Veteran was noted to have been hospitalized in August 1968 for treatment of viral hepatitis.  A VA examination dated in September 1968 found no evidence of hepatitis.  The Veteran was notified of this decision in December 1968 along with his appeal rights.  He did not appeal the decision, and it became final.  

The evidence that has been added to the Veteran's claims file since November 1968 consists of private and VA treatment records, and the Veteran's statements.  Some of the medical records submitted are duplicative of material previously of record in November 1968.  However, a May 2006 private treatment record noted that the Veteran had had hepatitis B in the past.  It was noted to be quiescent.  The Veteran submitted a statement indicating that he was discharged from the military on June 30, 1968 and was diagnosed with hepatitis a month later.  He reported that his research indicated that hepatitis has an incubation period of two to three months.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence submitted since November 1968 is new in that the majority of the medical records, and the statements of the Veteran had not previously been submitted.  These records indicate that the Veteran may have hepatitis B, albeit quiescent in May 2006.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses an element of the Veteran's claim that was not present in November 1968, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for hepatitis B is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran's medical records indicate that he was hospitalized for hepatitis one month after discharge from service.  A May 2006 private treatment report indicates that the Veteran had had hepatitis B, but that at present it was quiescent.  The Veteran was not provided with a VA examination in connection with his claim.

Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran has a current diagnosis of hepatitis B and, if so, whether any current hepatitis B is related to the hepatitis diagnosed in July or August 1968.  The examiner should also determine whether the hepatitis diagnosed right after service was in fact present in service.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Kansas City VA Medical Center.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment updated records from the VA, including the Kansas City VA Medical Center.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has hepatitis B and, if so, whether any currently diagnosed hepatitis B is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran currently have hepatitis B? 

(b)  If the examiner finds that the Veteran has hepatitis B, did such disorder have its onset during active duty or is the condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on whether any current hepatitis B is related to the hepatitis diagnosed in July or August 1968.  The examiner should also determine whether it is likely that the hepatitis diagnosed right after service was in fact present in service.  

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


